Citation Nr: 1127054	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-08 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to evaluation in excess of 10 percent disabling for the service-connected right knee disability.

2.  Entitlement to evaluation in excess of 10 percent disabling for the service-connected left knee disability.

3.  Entitlement to compensable evaluation for the service-connected eczema/seborrheic dermatitis of the scalp.

4.  Entitlement to service connection for sleep apnea disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the issues on appeal.

The Veteran in her substantive appeal requested a hearing before the Board at the RO.  A hearing was duly scheduled, but prior to the hearing she withdrew her request for hearing in writing.  The Board will accordingly proceed with adjudication of the appeal; see 38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right and left knee disabilities are manifested by pain but not by compensable loss of motion, incapacitating exacerbations, recurrent instability or subluxation.

2.  The Veteran's seborrheic dermatitis/ eczema of the scalp is manifested by one characteristic of disfigurement, specifically an abnormal skin texture exceeding 6 square inches, but not by 20 to 40 percent of the entire body or exposed areas affected or by systemic therapy such as corticosteroids or other immunosuppressive drugs for six weeks or more during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5257, 5260, 5261 (2010).

2.  The criteria for a disability rating in excess of 10 percent for the service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2010).

3.  The criteria for a rating of 10 percent, but not more, are met for the service-connected seborrheic dermatitis/eczema of the scalp.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7800-7805, 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's increased rating claim was received in March 2009.  Prior to adjudicating this claim in June 2009, a duty to assist letter addressing the increased rating claim was sent in April 2009.

The Veteran was provided initial notice of the provisions of the duty to assist as pertaining to entitlement to an increased rating, which included notice of the requirements to prevail on these types of claims and of her and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  She was advised that it was her responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for her.  The Veteran was also asked to advise VA if there were any other information or evidence she considered relevant so that VA could help by getting that evidence.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in the above described letter.  This letter also detailed the criteria for entitlement to an increased rating pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), (vacated by Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.) Sept 4, 2009.)  Thereafter the RO readjudicated this matter in a February 2011 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA and private medical records were obtained and associated with the claims folder.  A request for Social Security records was met with a response from the Social Security Administration in December 2009 indicating that there was no medical record on file.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations conducted in June 2010, provided current assessments of the Veteran's condition based not only on examination of the Veteran, but also on review of the records.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate this claim for a higher disability rating, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Evaluation of Right and Left Knee Disabilities

The Veteran contends that she is entitled to higher evaluations for her bilateral knee disabilities, each of which is currently rated as 10 percent disabling.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Historically, the RO has evaluated the right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic arthritis), 5259 (removal of semilunar cartilage), and 5257 (other impairment instability).  The RO evaluated the left knee under Diagnostic Code 5010 and 5257 in the original grant of service connection in July 1996.  More recently the knees have both been evaluated under Diagnostic Code 5260 (limited flexion) and 5010.  The Board will do likewise and will address the potentially applicable Diagnostic Codes prior to adjudicating the increased rating claims for each knee.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), when radiologic findings of arthritis are present, a Veteran whose knee disability is evaluated under Diagnostic Code 5257 or 5259 is also entitled either to a separate compensable evaluation under Diagnostic Code 5260 or 5261, if the arthritis results in compensable loss of motion, or to a separate compensable evaluation under 5010 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.

VA General Counsel held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and diagnostic code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further clarified this General Counsel decision and noted that all VA examinations must record range of motion findings for flexion and extension.  VA Fast Letter 04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and that objective evidence of pain on motion must still be considered if there is compensable limitation of flexion and extension, although the rules against pyramiding would only allow pain on motion to possibly elevate only one of the compensable evaluations of motion.

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the absence of limitation of motion, rate as below: 20 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; and 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) under Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on x- ray findings, above, will not be combined with ratings based on limitation of motion.

The average normal range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the leg warrants a 30 percent evaluation where flexion is limited to 15 percent; a 20 percent evaluation where flexion is limited to 30 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; and a 0 percent evaluation where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg warrants a 50 percent rating where extension is limited to 45 degrees; a 40 percent rating where extension is limited to 30 degrees; a 30 percent rating where extension is limited to 20 degrees; a 20 percent rating where extension is limited to 15 degrees; a 10 percent rating where extension is limited to 10 degrees; and a 0 percent rating where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010). 

Separate ratings may be assigned under Diagnostic Codes 5260 (limitation of extension of the leg) and 5261 (limitation of flexion of the leg). VAOPGCPREC 9-2004 (2009).

Diagnostic Code 5257 addresses other impairments of the knee, specifically, recurrent subluxation or lateral instability.  The ratings are based on whether the impairment is slight (10 percent disabling), moderate (20 percent disabling), or severe (30 percent disabling).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service- connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

 Factual Background

Service connection was granted for chondromalacia patella of the right knee, status post lateral meniscus repair and chondromalacia patella of the left knee in a July 1996 rating, which assigned a 10 percent rating for the right knee and a noncompensable rating for the left knee.  Later the left knee was also granted a 10 percent rating in a July 2000 rating.  The Veteran filed a claim for increased rating for both knees in March 2009.  Because both knees have been closely examined together and have very similar symptoms, the Board shall address them together in discussing the factual background.  

Among the pertinent evidence is a January 2002 MRI of the right knee showing injury and surgical change involving the lateral meniscus and a possible tear of the anterior horn of the medial meniscus and mild osteoarthritis.  An X-ray record from January 2004 indicated the Veteran had DJD in both knees.

In March 2009 the Veteran was seen to re-enroll for follow-up of bilateral knee pain, left worse than right.  The pain was a dull ache and aggravated by walking, climbing stairs and standing.  It was sometimes of 4/10 severity.  She took nothing for the pain.  Examination of the knees was negative for edema.  She was assessed with bilateral knee pain.  A March 2009 follow-up for bilateral knee pain revealed the Veteran did not take anything for pain, with the problem list showing a tear of the medial cartilage or medial meniscus of the knee, and osteoarthritis.  Examination of either knee was not done and the assessment was bilateral knee pain.  Other notes from the same month gave pain at a 4/10 level in both knees, which was aching and exacerbated by activity/exercise, prolonged sitting and standing, and she was noted to have right knee crepitus on examination.  

An April 2009 VA examination of the knees noted the history of the prior 1993 surgery with no surgery since.  For the right knee she had pain all day, and swelling but no locking.  It did buckle, pop and grind.  She took extra strength Tylenol.  She had difficulty with steps and was unable to walk more than a block or stand more than 5 minutes or sit in a car for over an hour.  She was unable to squat at work.  Her left knee was noted to have had arthroscopy in 2000 with nothing since.  Complaints regarding the left knee were the same as the right.  Examination revealed she walked without limp or assistive device.  Her right knee scar was 5 by 0.5 centimeters, well healed surgical scar which was flat, nontender, fixed and normal color.  Both knees had full 5+ motor strength 2+ deep tendon reflexes, no instability, tenderness or warmth.  Her right knee had crepitus.  The range of motion was 0-110 degrees on the right without pain, and 0-120 degrees on the left without pain.  Repetitive motion did not reduce her motion and no Deluca criteria were shown.  The impression was right knee osteoarthritis and left knee chondromalacia patella.

An addendum to this examination reiterated the lack of pain of motion or flare-ups on any of the above joints except as stated above.  There were no additional limits due to pain, fatigue, weakness or lack of endurance after repetitive use.  The scars were nontender, flat, normal color, mobile, without evidence of functional impact or evidence of induration or breakdown.  Her history included the MRIs from February 1999 which diagnosed severe tear of the lateral meniscus in the left knee and of October 1999 which diagnosed severe lateral meniscal degeneration and medial meniscus degeneration without meniscal tear and intact ligaments in the right knee.  

An October 2009 note addressing other medical concerns did note the history of bilateral knee pain with tear of meniscal cartilage or meniscus plus osteoarthritis.  She was assessed with osteoarthritis of both knees.  

A December 2009 note addressing another medical concern did reveal that her lower extremity strength and sensation was intact, with deep tendon reflexes at 2+.

A December 2009 lay statement from a coworker indicated that she witnessed the Veteran fall when they were walking together and that the Veteran reported that her knees gave way.  

A June 2010 VA examination noted current symptoms of both knees hurting all day, every day.  They swelled, locked, buckled, popped and grinded.  There was no use of any assistive devices.  She took Naprosyn with relief.  Her daily activities were restricted in that she was unable to walk more than a block, squat or stand more than 5 minutes.  She could not sit more than an hour.  She had difficulty with stairs.  Her restrictions at work were the same as for her daily activities.  Examination of the knees revealed objective findings (sensory, strength, stability and reflex, etc) identical to those found in April 2009 by the same examiner, except that her range of motion was 0-110 degrees bilaterally.  Again some very mild crepitus was noted in the right knee.  There was pain at both extremes of motion on the left, but none on the right.  There was no diminishment of motion on repetitive testing.  Her right knee scar was 5 by 0.3 centimeters and was otherwise unchanged in findings from the April 2009 examination.  

X-rays from April 2009 were reviewed and showed bilateral one compartment osteoarthritis.  The impression was bilateral knee osteoarthritis.  The examiner noted that there was no pain on motion or flare-ups except as noted above.  Again the opinion regarding the lack of additional limitations from Deluca factors was unchanged from April 2009.  The area of the scar could be measured by multiplying length and width.  The Veteran was noted to deny any joint related subjective complaints, assistive devices or affects from the joint condition on the ability to function in her usual occupation or activities of daily living.  There were no functional limits or pain on repetitive testing and no flareups.  She had stability of the knees except as described above.  



 Evaluation of Right Knee

Based on a review of the foregoing, the Board finds that a rating in excess of 10 percent is not shown for the right knee disorder.  A review of the evidence does not reveal that she has flexion that is limited to 30 degrees such as would warrant a 20 percent rating under the Diagnostic Code 5260 for limited flexion.  In fact the slight limitations of flexion demonstrated on the examinations from April 2009 and June 2010 do not even meet the criteria for a compensable rating (which would be flexion limited to 45 degrees).  Likewise the extension of the right knee was repeatedly shown to be 0, which is noncompensable under Diagnostic Code 5261.  This includes factoring repetitive testing, which revealed no decrease in motion or function in the VA examinations.  Thus there is no basis for a rating in excess of 10 percent based on limited flexion or extension, nor is there a basis for assigning separate ratings for flexion and extension in light of the noncompensable findings.  

Where medical evidence shows claimant has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, such as DC 5257 (knee subluxation or instability), a separate rating may be assigned if there is additional disability due to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 (1995).  In this case the Veteran's knee disability is rated based upon limitation of motion, so separate rating cannot be considered.

Similarly, painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Veteran in this case has a 10 percent rating, so Lichtenfels is satisfied.

The Board now turns to whether a separate rating under Diagnostic Code 5257 is warranted.  This would require a mild right knee disability with manifestations of instability.  Although the Veteran has subjectively reported her right knee has given out (actually both knees), and has also submitted lay evidence of her falling being witnessed by a coworker, none of the objective evidence obtained in the VA records and VA examinations suggests that she has any instability.  The only manifestation of the right knee is of a crepitus most recently described as very mild.  

The Board notes that the Veteran's right knee scar has been evaluated and noted to have been superficial, nontender and 5 by 0.3 centimeters.  The scar would not warrant separate compensable rating under the applicable criteria addressing scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Accordingly, for the reasons discussed above, the Board finds that a rating in excess of 10 percent disabling is not warranted for the Veteran's right knee disability.

Evaluation of Left Knee

Based on a review of the evidence above, the Board finds that a rating in excess of 10 percent is not shown for the left knee disorder.  As with the right knee, a review of the evidence does not reveal that she has flexion of the left knee that is limited to 30 degrees such as would warrant a 20 percent rating under the Diagnostic Code 5260 for limited flexion.  In fact the slight limitations of flexion demonstrated on the examinations from April 2009 and June 2010 do not even meet the criteria for a compensable rating (which would be flexion limited to 45 degrees).  Likewise the extension of the left knee was repeatedly shown to be 0, which is noncompensable under Diagnostic Code 5261.  This includes factoring repetitive testing, which revealed no decrease in motion or function in the VA examinations.  Thus there is no basis for a rating in excess of 10 percent based on limited flexion or extension, nor is there a basis for assigning separate ratings for flexion and extension in light of the noncompensable findings.  

As far as the arthritis symptoms without a compensable loss of motion, again as with the right knee, the evidence shows no evidence of such incapacitating exacerbations in either the records or examination reports.  While she is noted to have reported pain in the above described records and examination reports, there were no episodes of functional incapacitation or even additional limitations shown.  Again, her treatment of her pain with over the counter medications, and her pain reports of a 4/10 level are not consistent with incapacitating exacerbations.  

The Board now turns to whether a separate rating under Diagnostic Code 5257 is warranted based on a mild left knee disability with manifestations of instability.  In this instance, her left knee is even less symptomatic than the right as there is not even evidence of crepitus shown on objective examination.  Although the Veteran has subjectively reported her right knee has given out (actually both knees), and has also submitted lay evidence of her falling being witnessed by a coworker, none of the objective evidence obtained in the VA records and VA examinations suggests that she has any instability.  

Accordingly, for the reasons discussed above a rating in excess of 10 percent disabling is not warranted for the Veteran's left knee disability.

III.  Evaluation of Skin Disorder

Legal Criteria

In this case, the relevant rating provisions that apply to the Veteran's service-connected dermatological disability of the seborrheic dermatitis are found under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to dermatitis or eczema.  Under that diagnostic code, where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent (i.e., noncompensable) rating is assigned.  In order for a 10 percent rating to be assigned, the evidence must show that at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or it must show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806.

A note to the rating criteria provides that dermatitis or eczema may also be rated as disfigurement of the head, face, or neck, (Diagnostic Code 7800) or scars (Diagnostic Code 7801-7805) depending upon the predominant disability, where appropriate under the circumstances of that case.

The Board shall also consider rating this condition under the criteria for disfigurement and scarring.  Because the seborrheic dermatitis is localized only to the head area, the pertinent criteria are for scarring/disfigurement of the head and neck.  As the Veteran's claim was filed in March 2009, the 2010 criteria (revised October 23, 2008) for scars is applicable. 

Diagnostic Code 7800 provides eight characteristics of disfigurement: scar 5 or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  A 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest evaluation of 80 percent has the same criteria as for a 50 percent rating, except that three or more features or paired features are involved or there are 6 or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Code s 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Factual Background

A March 2009 primary care note for re-enrollment gave a 20+ year history of seborrheic dermatitis of the scalp with dry, flaky skin patches with itching.  She saw an outside dermatologist and was being treated with Clobex and Diprolnes.  Examination of the scalp showed dry flaky patches on the top of scalp and temples.  The assessment was seborrehic dermatitis.  

An April 2009 VA examination which included for skin disease, eczema noted complaints of dry, flaky patches with itching of the scalp.  She saw an outside dermatologist once a year and used Clobex shampoo and Diprolene which controlled her seborrhea.  She had steroid shots in the past to the scalp which helped.  The dry patches were usually at the top of the scalp at the nape of the neck and temples.  She currently had the seborrhea under control and did not have any presently.  Examination revealed the scalp appeared normal with no debris, scaliness, erythema or dry, flaky patches.  There was some hair loss at the nape of the neck and temple area.  The hair was patchy in areas but otherwise there were no patches of seborrhea on exam.  There was no skin thickening, scars on the scalp or disfigurement of the scalp.  The assessment was eczema and seborrheic dermatitis of the scalp currently controlled with the above medications.  Clinical exam was normal.

An October 2009 record regarding prescriptions revealed the Veteran was prescribed coal tar shampoo and Clobetasol for her skin.  Another note from the same month addressing other medical concerns did note the history of seborrheic dermatitis of the scalp and noted that the medications she used from an outside provider ran out.  

A June 2010 letter from her private dermatologist stated that he has been treating her seborrheic dermatitis which involved significant scaling and erythema of the scalp which has been a significant problem for many years.  Her last office examination from March 2010 showed significant redness and scaling of the scalp and temple.  The letter documented a significant scalp involvement which was an uncovered condition and indicated approximately 75 percent of her scalp was involved.  The condition was accompanied by itching, irritation and tenderness.  It could be controlled with topical steroid lotions and anti inflammatory shampoos but overall this was a chronic and lifelong condition.  Flares could occur particularly under stress or changes in the environment such as temperature or even with no definite cause.  This doctor sent an another letter in October 2010 which repeated the same statement from June 2010 but clarified that she was presently using Diprolene Lotion and Clobex shampoo, both of which were potent topical corticosteroids.  She had been on this treatment well in excess of a year.

A June 2010 VA examination of the skin condition of seborrheic dermatitis of the scalp noted symptoms of itching, with dandruff like flakes and skin shedding since 1988.  The condition was constant with itching symptoms.  There were no systemic symptoms.  She saw an outside dermatologist who provided prescription which provided mild relief.  She also had a past history of steroid shots to the scalp.  The treatment continued to be Diprolene drops and Clobex shampoo.  She used the shampoo every other week and the Diprolene every other day.  The duration in the past 12 months was constant, with topical treatment, which was said to neither be a corticosteroid or immunosuppressive.  Examination revealed that less than 5 percent of the exposed area (head, face or neck) and of the total body area was affected.  The scalp had normal hair pattern, flaking skin noted and no lesions present.  The diagnosis was seborrheic dermatitis which remained constant and was managed by Clobex and Diprolene.  There was no functional activity limits related to this condition.  

Analysis

Based on a review of the evidence above the Board finds that a 10 percent rating is warranted for the Veteran's seborrheic dermatitis is warrant for the pendency of this appeal.  The evidence shows that her condition more closely resembles a condition with one characteristic of disfigurement, specifically an abnormal skin texture exceeding 6 square inches.  This is manifested by findings repeatedly of flaking and scaling of the scalp with as much as 75 percent of the scalp involved, as noted by her private dermatologist, and findings of such flaking skin noted in the June 2010 examination.  This 10 percent grant is based on application of reasonable doubt and application of 38 C.F.R. § 4.7.  A rating in excess of 20 percent is not warranted as the condition does not have more than one characteristic of disfigurement.  

The Board also notes that the condition does not more closely resemble the criteria for a rating in excess of 10 percent disabling under the criteria for eczema.  She is not shown to have 20 to 40 percent of the entire body or exposed areas are affected, or shown that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  While there has been disagreement between the Veteran's private dermatologist and the VA examiner from June 2010 as to whether the medications used by the Veteran qualify as corticosteroids under the definition of the VA criteria for rating skin disorders, the Board notes that both medications are topical, and the criteria under Diagnostic Code 7806 indicates that a noncompensable rating is warranted if only topical therapy is used.  

In sum, the Board finds that a rating of 10 percent, but not more, is warranted for the Veteran's seborrheic dermatitis.


IV.  Extraschedular Consideration

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected bilateral knee disabilities and skin disability are contemplated by the respective schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to a schedular evaluation in excess of 10 percent disabling for a right knee disorder is denied.

Entitlement to a schedular evaluation in excess of 10 percent disabling for a left knee disorder is denied.

The Board having determined that the Veteran's service-connected eczema/seborrheic dermatitis warrants a 10 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



REMAND

The Veteran contends that service connection is warranted for sleep apnea.  The Board finds it is necessary to remand this issue to ensure that proper due process and development is undertaken.  A review of the file reflects that the original claims folder was apparently lost or destroyed and a rebuilt folder was created.  This apparently took place on or around March 2000, when the Veteran was provided notice of a rebuilt folder.  It also appears that the original service treatment records (which were mentioned in a July 1996 decision) were lost or destroyed, as the only available service treatment records are 2 photocopied pages from August 1986 and January 1990.  

To date, the Veteran has not been provided notice of the due process provisions in regards to missing service department records, and should be given such notice.  In cases where the veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the veteran in developing facts pertinent to his or her claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations. VA Adjudication Procedure Manual, Manual M21- 1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

In addition, where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the Veteran contends she went on sick call while on active duty for sleep apnea symptoms.  She should accordingly be afforded a VA examination to determine whether her reported symptoms during service were manifestations of sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to secure all service medical and personnel records or alternative records for the Veteran through official channels including the NPRC or any other appropriate source, including the Veteran.  Any and all records obtained should be associated with the claims file.  If there are no records, the AOJ should so specifically find and the documentation used in making that determination should be set forth in the claims file.

2.  Thereafter, the AOJ should arrange to have the Veteran undergo a sleep disorders examination by an appropriate VA specialist.  The claims file, along with all additional evidence obtained pursuant to the instructions above, must be made available to and reviewed by the physician.  The reviewer should examine the entire claims file and provide opinions on the following questions:  (a) Does the Veteran currently suffer from any sleep apnea? (b) If the Veteran is diagnosed with sleep apnea, is it at least as likely as not (i.e., at least 50 percent probably) that such disorder began during the Veteran's period of active military service or is a result of any incident in service?  

3.  Thereafter, the AOJ should consider all of the evidence of record and re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) and provide them an appropriate period for response before the file is returned to the Board for further appellate review.

The purposes of this remand are to comply with due process of law and to further develop the Veteran's claim.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claim. 38 C.F.R. § 3.655 (2010).

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


